Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-13-00637-CR

                                    Jeffrey THEISEN,
                                         Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 399th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012CR2446
                         Honorable Ray Olivarri, Judge Presiding

       BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED October 8, 2014.


                                             _____________________________
                                             Marialyn Barnard, Justice